     Case 1:19-cv-01129-KD-MU Document 8 Filed 05/18/20 Page 1 of 1                    PageID #: 28


                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

TINA J. CARSON,                                      )
     Plaintiff,                                      )
                                                     )
v.                                                   )           CIVIL ACTION 1:19-01129-KD-MU
                                                     )
EEOC HEADQUARTERS,                                   )
     Defendants.                                     )


                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated April 16, 2020 is ADOPTED as the opinion of this Court.


       As such, it is ORDERED that the Defendant's motion to dismiss (Doc. 5) is GRANTED and

Plaintiff's Complaint (Doc. 1) is DISMISSED with prejudice.


       DONE and ORDERED this the 18th day of May 2020.


                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
